Citation Nr: 1519734	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  05-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 70 percent for post traumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to an effective date prior to April 27, 2012, for the award of service connection for PTSD with major depressive disorder.  

4.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) from May 2, 2005 to February 2, 2009.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A May 2012 rating decision granted service connection for diabetes mellitus, type II and assigned a 20 percent disability rating, effective February 18, 2003.  It also granted service connection for PTSD with major depressive disorder and assigned a 70 percent disability rating, effective April 27, 2012.  

An October 2012 rating decision granted entitlement to TDIU from July 8, 2010.  The Veteran expressed disagreement with the effective date of the award.  An August 2013 rating decision granted a 100 percent scheduler rating to the coronary artery disease from February 3, 2009.  Thus, the issue for entitlement to TDIU has been recharacterized as entitlement to TDIU from May 2, 2005 to February 2, 2009, as above.  

The issue of entitlement to TDIU from May 2, 2005 to February 2, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 17, 2014, prior to the promulgation of a decision by the Board, the Veteran's attorney indicated in a written statement that the Veteran was withdrawing the appeal as to the claims for entitlement to a higher initial rating in excess of 20 percent for diabetes mellitus and entitlement to a higher initial rating in excess of 70 percent for PTSD with major depression.  

2.  The Veteran had active service from November 1966 to October 1969.  

3.  The Veteran's original service connection claim for PTSD was received at the RO on February 18, 2004.  

4.  In May 2012, the RO granted service connection for PTSD with major depression and assigned an evaluation of 70 percent with an effective date of April 27, 2012.   

5.  The April 12, 2012 VA examination report establishes a diagnosis of PTSD with major depression in accordance with the DSM-IV and relates this diagnosis to verified stressor events.  

6.  It is as likely as not that the Veteran had PTSD with major depression in accordance with the DSM-IV and DSM-V related to verified stressor events on the date of receipt of the claim for service connection which was February 18, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for entitlement to a higher initial rating in excess of 20 percent for diabetes mellitus and entitlement to a higher initial rating in excess of 70 percent for PTSD with major depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2.  Affording the Veteran the benefit of the doubt, the criteria for an effective date of February 18, 2004 for the grant of service connection for PTSD with major depression have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Withdrawal of Claims for Higher Initial Disability Ratings for Diabetes Mellitus and PTSD with major depression.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On June 17, 2014, prior to the promulgation of a decision by the Board, the Veteran's attorney indicated in a written statement that the Veteran was withdrawing the appeal as to the claims for entitlement to a higher initial rating in excess of 20 percent for diabetes mellitus and entitlement to a higher initial rating in excess of 70 percent for PTSD with major depression.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeals are dismissed. 

2.  Entitlement to an earlier effective date for the award service connection for PTSD with major depression.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the effective date assigned for the award of service connection.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained as have service treatment records.  The Veteran's Social Security Administration (SSA) records were also obtained.  The Veteran and his attorney submitted a private medical opinion in support of the claim for an earlier effective date.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service. 

Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2). 

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r). 

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992). 

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis

The Veteran filed a claim for service connection for PTSD in February 2004; date of receipt of the claim is February 18, 2004.  By rating decision dated in August 2004, the RO denied the Veteran's claim for service connection for PTSD on the basis that the claimed stressor event was not significant enough to support a diagnosis of PTSD.  The Veteran filed a timely appeal.  The claim for service connection was remanded by the Board in October 2008 and June 2010 for additional development.  

Service connection for PTSD was subsequently granted by the RO in May 2012.  The RO assigned a 70 percent disability evaluation to the PTSD effective April 27, 2012, the date of the VA examination.  The RO indicated that they were able to verify two stressor events: the first stressor event was that the Veteran was bit by a snake on October 19, 1967 which was confirmed in his service treatment records.  The RO indicated that the second stressor event occurred in Korea when the Veteran saw what used to be jeep and the remains of its passengers after it had triggered a North Korean mine.  The RO indicated that the Veteran had stated that he witnessed this event as part of the 11th Engineer Battalion along the DMZ in Korea in February 1968.  JSRRC confirmed the jeep incident and the involvement of the Veteran's unit, but stated the accident actually occurred in late 1967.  The RO noted that although the dates were off by a few months, the Veteran was in Korea in late 1967 as part of the 11 Engineer Battalion, so this stressor was considered verified. 

The RO noted that the Veteran underwent VA examination on April 27, 2012 and the diagnosis was PTSD and major depressive disorder.  The VA examiner found that the Veteran's PTSD was at least as likely as not related to the stressor involving the jeep accident.  The VA examiner indicated that the Veteran's symptoms of depression appeared to be secondary to the PTSD and other medical issues.  The VA examiner stated that the Veteran's depression appeared to cause more impairment with occupational and social functioning than the symptoms of PTSD; however, the VA examiner was unable to give a specific degree or amount of impairment for each diagnosis.  The VA examiner indicated that both depression and PTSD affected the Veteran's irritability and interactions with other as well as concentration and memory and this condition caused occupational and social impairment with reduced reliability and productivity.  

The VA examiner noted that the Veteran was examined in 2009; only depression was diagnosed at that time and the 2009 VA examiner could not opine as to the cause of the depression.  In the April 2012 VA examination report, the VA examiner opined that the Veteran met the criteria for both depression and PTSD upon the current examination and the VA examiner found it was likely that at the time of the last VA exam, he did not display symptoms severe or significant enough to meet the criteria for a diagnosis of PTSD.  See the April 2012 VA examination report.  

The RO assigned an effective date of April 27, 2012 for the award of service connection for PTSD based upon the VA examination of that date which confirms a diagnosis of PTSD and major depressive disorder as defined in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and related the diagnoses to the verified stressor events.  The RO found that prior to that date, the evidence does not provide a nexus (link) between such diagnoses and the in-service stressors and the evidence does not show a confirmed diagnosis of PTSD and major depressive disorder as defined in the DSM-IV prior to that date.  See the May 2012 rating decision.  The RO found that the date the entitlement arose was April 27, 2012, the date of the VA examination that diagnosed PTSD with major depression and related the diagnoses to the verified stressor events.   

The Veteran and his attorney assert that the effective date for the grant of service connection for PTSD should be February 18, 2004, the date of the receipt of the claim for service connection.  They argue that the evidence of record establishes that the Veteran manifested symptoms of PTSD contemplated by DSM-IV and major depression and these diagnoses have been linked to the Veteran's verified stressor events since the date of claim.  See the June 2014 attorney statement.  

Affording the Veteran the benefit of doubt, the Board concludes that the evidence shows that it is as likely as not that the Veteran had a diagnosis of PTSD with major depression linked to the verified stressor events from the date of claim which is February 18, 2004.  Review of the record shows that on February 18, 2004, the Veteran's informal claim for service connection for PTSD was received at VA.  In the informal claim for service connection, the Veteran asserted that he had PTSD due to the snake bite in service.  

In support of his claim, he submitted a VA treatment record dated in February 13, 2004.  In this record, a VA physician noted that the Veteran was her patient at the VA mental health clinic.  The VA physician indicated that the Veteran reported the stressor event of being bit by a snake.  The Board notes that the VA physician reported other stressor events related by the Veteran that have not been verified.  The VA physician indicated that the Veteran's wife reported that the Veteran had nightmares a lot at night and he talked in his sleep.  The VA physician noted that the Veteran was unable to be around crowds of people or sit with his back exposed in public settings; he remained extremely isolative; and he stayed withdrawn at home when he was not a work.  The VA physician noted that the Veteran worked as a truck driver and he has been able to do so largely because he did not have to interact much with others.  The VA physician opined that the Veteran had PTSD due to his service in Korea.  

In a March 2004 statement, the same VA physician opined that it was more likely than not that the Veteran had PTSD related to the snake bite he received in Korea.  An April 2004 VA treatment record notes that the Veteran was still having significat impairment in social and personal life form the PTSD and he felt on edge and was unable to be around others much of time.  He was taking citalopram hydrobromide for depression.   

In a July 2005 VA administrative record, the VA treating physician indicated that the Veteran had been under treatment for PTSD from being stationed in Korea in 1967 and 1968.  She noted that the Veteran had frequent trouble with intrusive thoughts of things that happened over there; nightmares that cause him to scream and wake up; uncomfortable feelings when around other veterans; a difficult time hearing about the current war in Iraq; and avoidance of exposure to the media and other veterans.  It was noted that the Veteran had a hard time talking about his experiences without becoming emotional; he felt disconnected from people; and he was unable to trust others even family and he had few friends.  The Veteran was very detached from others; he had a hard time expressing and feeling tender emotions; he was irritable, he had a hard time falling and staying asleep; and he had exaggerated startle response.  He also had depressed mood from the PTSD and due to the complications due to diabetes mellitus and coronary artery disease.  The VA physician opined that the Veteran's diabetes and coronary artery disease further impacted the Veteran's mood and deepened his depression.  The VA physician opined that the Veteran had PTSD due to the service in Korea and the diabetes caused deep depression.  The VA treatment records show that the Veteran continued to take medication to treat depression and was followed by psychiatry for PTSD and depression.  See the VA psychiatric treatment records dated from 2004 to 2010.   

The Veteran and his attorney submitted a private medical opinion in support of the claim for an earlier effective date for the award of service connection for PTSD with major depression; they submitted a medical opinion dated in June 2014 by Dr. Michael Cesta, a board certified psychiatrist.  In the opinion, Dr. Cesta indicated that he thoroughly reviewed the records in the file and interviewed the Veteran.  Dr. Cesta opined that the Veteran had current diagnoses of PTSD with major depressive disorder and these diagnoses have been present since approximately one year from the Veteran's discharge from service based upon his interview with the Veteran.  Dr. Cesta opined that the Veteran has met the DSM-V criteria for PTSD for 40 years before he was granted benefits and certainly in 2003 when he began to seek regular psychiatric treatment.  Dr. Cesta noted that the major depression was a secondary diagnosis to the PTSD when utilizing the new criteria for PTSD and the DSM-V criterion D and E could account for the majority of the symptoms of the major depressive disorder.  Dr. Cesta noted the verified stressor events (being bit by a snake and seeing a jeep and soldiers mutilated after hitting a land mine) and he noted that the stressor events were sufficient to meet the Criteria A of DSM-V.  Dr. Cesta noted that the Veteran first sought treatment in 2003 and in March 2004, a VA psychiatrist diagnosed PTSD and depression.  Dr. Cesta noted and cited to the Veteran's VA psychiatric treatment records in dated 2003 and 2004 in his report.  Dr. Cesta indicated that the VA treating physician described the PTSD Criterion D and E.  After review of the pertinent medical evidence and interview of the Veteran, Dr. Cesta concluded that the Veteran met the Criterion A to H for PTSD under DSM-V and he had these symptoms within one year from service separation.  The effective date of a PTSD claim is not necessarily the date the diagnosis is made or submitted to the VA, and a medical opinion could be used to diagnose the presence of PTSD and identify an earlier onset date based on preexisting symptoms.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  

The Board finds that there is competent and credible evidence that weighs in favor of and weighs against the claim for an earlier effective date.  The VA psychiatric and mental health treatment records dated from 2003 to 2010 and the June 2014 medical opinion by Dr. Cesta weigh in favor of the claim and show that on the date of receipt of the claim, February 18, 2004, the Veteran had a diagnosis of PTSD with major depression in accordance with DSM-IV and DSM-V and such diagnosis was linked to verified stressor events.  This medical evidence is probative and provides sufficient information to establish a diagnosis of PTSD in accordance with DSM-IV and V at the time the Veteran filed his initial claim for service connection.  There is medical evidence that links the diagnosis of PTSD with major depression to the verified in-service stressor events. 

The Board finds that there is competent and credible evidence that weighs against the claim for an earlier effective date.  The April 2012 VA medical opinion indicates that the Veteran did not have a diagnosis of PTSD prior to the date of the examination.  The February 2009 and November 2009 VA medical opinions indicate that the Veteran did not have a diagnosis of PTSD and the current depression was not linked to service.  This medical evidence weighs against the claim and supports a findings that the PTSD was not in existence at the time of the February 18, 2004 claim.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran had a current diagnosis of PTSD with major depression that was linked to a verified in-service stressor event at the time he filed his initial claim for service connection on February 18, 2004.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  In resolving all reasonable doubt in the Veteran's favor, entitlement to an effective of February 18, 2004 for the award of service connection for PTSD with major depression is warranted.  VA regulations mandate that the effective date is the later of the date of claim and the date of entitlement.  Under the applicable regulations, February 18, 2004, the date of claim, is the later date.  The criteria for an effective date of February 18, 2004 for the award of service connection for PTSD with major depression have been met.  The appeal is granted to that extent. 

The Board has reviewed the record to determine whether a formal or informal claim of service connection for PTSD or other psychiatric disorder had been filed at any time prior to February 18, 2004.  The Board finds that no document was received prior to February 18, 2004 that can be construed as an informal or formal claim for compensation benefits for a psychiatric disorder.  The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155.

Accordingly, under the applicable regulations, February 18, 2004 is the earliest date for the award of service connection for PTSD with major depression.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This is the date of receipt of the informal claim for compensation benefits for PTSD.  The appeal is granted to that extent.


ORDER

The appeals for entitlement to a higher initial rating in excess of 20 percent for diabetes mellitus and entitlement to a higher initial rating in excess of 70 percent for PTSD with major depression are dismissed.

Entitlement to an effective date of February 18, 2004 and no earlier, for the award of entitlement to service connection for PTSD with major depressive disorder is granted.  


REMAND

The Board notes that the Veteran's award of service connection for PTSD with major depression from February 18, 2004 must be effectuated.  The matter of the initial rating to be applied to the PTSD with major depression for the period from February 18, 2004 to April 26, 2012 is not a matter within the current appellate jurisdiction of the Board and is to be adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993) (veteran must be given adequate notice of need to present evidence and argument and opportunity for hearing on question not previously considered by RO, unless Board can show veteran is not prejudiced by Board's decision without prior consideration of question by RO).  These matters must be adjudicated by the AOJ prior to consideration of entitlement to TDIU for the time period prior to February 3, 2009.  

Accordingly, the case is REMANDED for the following actions:

1.  Effectuate the award of service connection for PTSD with major depression from February 18, 2004 to April 26, 2012 and assign an initial disability rating for this time period. 

2.  Then, readjudicate the claim for entitlement to TDIU prior to February 3, 2009.  If the benefit sought on appeal is not granted, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


